       CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT

                        DISTRICT OF MINNESOTA
______________________________________
                                                                Case No. ____________

Joel Smith and John Nesse or any successors
as Trustees of the Minnesota Laborers Health
and Welfare Fund, Joel Smith and Daniel
Shoemaker or any successors as Trustees of
the Minnesota Laborers Pension Fund, Joel
Smith and Heather Grazzini or any
successors as Trustees of the Minnesota
Laborers Vacation Fund, Fred Chase and Joe
Fowler or any successors as Trustees of the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, Dave Borst and Mark Ryan or
any successors as Trustees of the Minnesota
Laborers Employers Cooperation and                                           COMPLAINT
Education Trust, or any successors, the
Minnesota Laborers Health and Welfare Fund,
the Minnesota Laborers Pension Fund, the
Minnesota Laborers Vacation Fund, the
Construction Laborers’ Education, Training,
and Apprenticeship Fund of Minnesota and
North Dakota, and the Minnesota Laborers
Employers Cooperation and Education Trust,

       Plaintiffs,

vs.

Groundscape Enterprise Inc. INC,

      Defendant.
______________________________________

      Plaintiffs, as their Complaint against the Defendant, state and allege as follows:

                     IDENTITY OF PARTIES, JURISDICTION, VENUE

      1.      Plaintiffs are Trustees of the Minnesota Laborers Health and Welfare Fund,

the Minnesota Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the



                                           1
        CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 2 of 8




Construction Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and

North Dakota, and the Minnesota Laborers Employers Cooperation and Education Trust

(“Funds”).

       2.     The Funds are multi-employer jointly-trusteed fringe benefit plans created

and maintained pursuant to § 302(c)(5) of the Labor Relations Management Act of 1974

(“LMRA”), as amended, 29 U.S.C § 186(c)(5). The Funds are administered in accordance

with the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”),

as amended 29 U.S.C. § 1001, et seq. The Funds are exempt from federal income

taxation pursuant to the Internal Revenue Code.

       3.     Defendant Groundscape Enterprise Inc. INC is a Minnesota business

corporation with a registered address of 1160 County Road 83, Maple Plain, Minnesota,

55359. Defendant is an employer within the meaning of Section (3)(5) of ERISA, 29

U.S.C. § 1002(5).

       4.     This is an action by the Funds’ Trustees as fiduciaries to collect unpaid

fringe benefit contribution payments. Subject matter jurisdiction over this controversy,

therefore, is conferred upon this Court, without regard to the amount in controversy by

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1); ERISA § 502(f), 29 U.S.C. § 1132(f), ERISA

§ 502(a)(3), 29 U.S.C. § 1132(a)(3); and ERISA § 515, 29 U.S.C. § 1145. Subject matter

jurisdiction is also conferred by LMRA § 301, 29 U.S.C. § 185 and the federal common

law developed thereunder.

       5.     The Funds are administered in Dakota County, Minnesota, therefore,

venue is proper in this court pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).




                                           2
        CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 3 of 8




                                         FACTS

      6.      The Funds re-allege and incorporate by reference paragraphs 1-5 herein.

      7.      Since at least June 1, 2018, Defendant has been bound to the terms of two

collective bargaining agreements: one negotiated between the Highway, Railroad and

Heavy Construction Division of Associated General Contractors of Minnesota and the

Laborers’ District Council of Minnesota and North Dakota on behalf of its affiliated Unions

with a term of May 1, 2017 through April 30, 2020 and one negotiated between a multi-

employer bargaining committee of Landscape contractors and the Laborers' District

Council of Minnesota and North Dakota. on behalf of its affiliated Local Unions with term

of May 1, 2017 through April 30, 2020. These collective bargaining agreements are

collectively referred to as “CBAs” and are incorporated herein by reference.

      8.      The CBAs provide that Defendant is bound to the Trust Agreement for each

of the following:   the Minnesota Laborers Health and Welfare Fund, the Minnesota

Laborers Pension Fund, the Minnesota Laborers Vacation Fund, the Construction

Laborers’ Education, Training, and Apprenticeship Fund of Minnesota and North Dakota,

and the Minnesota Laborers Employers Cooperation and Education Trust. Each of these

Trust Agreements are incorporated herein by reference.

      9.      The CBAs require Defendant to maintain adequate records to identify the

type of work being performed by its employees to allow the Funds to determine whether

it is accurately reporting CBA-covered work hours to the Funds including

contemporaneously accurate documentation showing what employees performed what

CBA-covered work on what projects for what hours on what given date, i.e., the

information typically maintained on timecards.



                                            3
        CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 4 of 8




      10.     Independent of the CBAs, 29 U.S.C. § 1059 requires employers such as

Defendant to maintain and preserve contemporaneously accurate documentation

showing what employees performed what CBA-covered work on what projects for what

hours on what given date.

      11.     The CBAs require Defendant to contribute every month, not later than the

15th day of the following month, contributions to the Funds in an amount set forth in the

CBAs for each hour worked by employees covered by the CBAs.

      12.     The CBAs require Defendant to accurately report and calculate the

contributions due and owing in any given month to the Funds on a remittance report form

which must be submitted with Defendant’s monthly payment to the Funds.

      13.     The CBAs state that Defendant shall be considered delinquent for a

particular month if the required report and payment are not postmarked on or before the

15th day of the following month.

      14.     The CBAs further require Defendant to promptly furnish to the Trustees of

the Funds or their authorized agents on demand federal forms W2s and W3s, federal

quarterly 941 forms, federal forms 1099s and 1096s, Minnesota Unemployment Quarterly

Reports (MUTAs or MN UCs) or such similar state required quarterly reports, time cards,

payroll and check registers and any other relevant information that may be required in

connection with the administration of the Funds.

      15.     The CBAs state that if Defendant fails or refuses to furnish any of its records

to the Trustees of the Funds or their authorized agents upon demand or refuse to afford

the Trustees of the Funds or their authorized agents reasonable opportunity to examine

the same in accordance with standard auditing procedures, the Trustees of the Fund may



                                             4
        CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 5 of 8




enforce such right by legal action, in which event all attorney fees, services fees, filing

fees, court reporter fees, and other legal costs and disbursements, as well as the auditing

fees and costs incurred in conducting the audit shall be paid by Defendant.

       16.    If Defendant fails to maintain satisfactory records from which the type of

work being performed by an individual may reasonably be determined, Defendant is liable

for all of the hours worked by that individual for whom Defendant is unable to produce

satisfactory records verifying the type of work being performed by that individual.

       17.    The CBAs prohibit Defendant from subcontracting any work covered by the

CBAs to any person, firm, or corporation which is not in a contractual relationship with the

Laborers International Union of North America or any its affiliated Local Unions.

       18.    The CBAs state that if Defendant becomes delinquent, Defendant shall be

required to pay as liquidated damages an amount equal to 10% of the payment otherwise

due.

       19.    The CBAs state that if Defendant becomes delinquent, Defendant shall be

required to pay interest on all delinquent contributions at the rate prescribed by the

Trustees of the Funds in the Trust Agreements.

       20.    The CBAs state that delinquent employers shall be required to pay all costs

of collection actually incurred by the Funds, including all attorneys’ fees, service fees,

filing fees, court reporter fees, and all other fees, costs, and disbursements incurred by

or on behalf of the Funds in collecting amounts due.




                                             5
        CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 6 of 8




                                  COUNT I
                    BREACH OF CONTRACT/AUDIT AMOUNT DUE

       21.    The Funds re-allege and incorporate by reference paragraphs 1-20 herein.

       22.    The Funds’ authorized agent requested that Defendant produce a complete

set of payroll and employment records as specified in the CBAs and Trust Agreements

for the period of June 1, 2018 through December 31, 2019 (“Audit Period”).

       23.    Defendant produced its payroll and employment records for the Audit Period

and the Funds’ authorized agent determined there were hours worked by Defendant’s

employees covered by the CBAs for which Defendant did not submit contributions to the

Funds in whole or in part.

       24.    The Funds’ authorized agent prepared an audit invoice setting forth the

amounts due to the Funds for unpaid contributions for the Audit Period and determined

that $4,287.45 is due and owing for delinquent contributions.

       25.    Defendant breached the terms of the CBAs and Trust Agreements by failing

to pay the amount due for delinquent contributions for the Audit Period.

       26.    Defendant is liable to the Funds for the CBA-obligated fringe benefit

amounts for all hours worked by all of its employees for whom Defendant is unable to

produce satisfactory records verifying the type of work performed by any such individuals.

       27.    Pursuant to the CBAs and Trust Agreements, Defendant is liable to the

Funds for all attorney’s fees, service fees, filing fees, court reporter fees and other legal

costs and disbursements, as well as the auditing fees and costs incurred in conducting

such audit.




                                             6
        CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 7 of 8




      28.       Defendant is liable to the Funds for liquidated damages and interest

charges on the unpaid contributions for the Audit Period pursuant to the CBAs and Trust

Agreements.

                                         COUNT II
                                     ERISA DAMAGES

      29.       The Funds re-allege and incorporate by reference paragraphs 1-28 herein.

      30.       The Funds are entitled to liquidated damages or double interest charges

on any amounts found to be due and owing under ERISA § 502(g), 29 U.S.C. § 1132(g).

      31.       The Funds are entitled to attorneys’ fees and costs incurred in this action

under ERISA § 502, 29 U.S.C. § 1132.

      32.       The Funds are entitled to interest under ERISA § 502, 29 U.S.C. § 1132.

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment of this Court against Defendant

Groundscape Enterprise Inc. INC as follows:

      1.        For judgment in the amount of $4,287.45 for delinquent contributions for the

Audit Period.

      2.        For an award of liquidated damages and interest charges or double interest

charges on all unpaid contributions.

      3.        For an award of costs, disbursements and attorneys’ fees according to law.

      4.        Such other and future relief as the Court deems just, equitable or proper.




                                              7
          CASE 0:20-cv-02161-DWF-ECW Doc. 1 Filed 10/14/20 Page 8 of 8




Date: October 14, 2020               MCGRANN SHEA CARNIVAL
                                     STRAUGHN & LAMB, CHARTERED



                                     By:   s/ Amy L. Court
                                              Carl S. Wosmek (Atty. No. 300731)
                                              Amy L. Court (Atty. No. 319004)
                                              Christy E. Lawrie (Atty. No. 388832)
                                            800 Nicollet Mall, Suite 2600
                                            Minneapolis, MN 55402
                                            Telephone: (612) 338-2525
                                            csw@mcgrannshea.com
                                            alc@mcgrannshea.com
                                            cel@mcgrannshea.com

                                            Attorney for Plaintiffs
1298834.DOCX




                                       8
